DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 10/11/2021, this is a First Action Non-Final Rejection on the Merits. Claims 19-35 are currently pending in the instant application.
It is noted that claims 1-18 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021, 04/29/2022 and 06/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case:
Regarding claims 19, 26, 27 and 35, Applicant provides the claim limitation “at least partially compensate for friction in the movable join” and” at least partially compensate for a gravitational force acting upon the movable joint”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claimed “at least partially” encompass, and therefore claims 19, 26, 27 and 35 are rendered indefinite.  Specifically, it is unclear how or how much is the friction/gravitational force of the joint being compensated, it could be any value in the sense of the word “partially”. This unclear term “partially” makes the reader confused to ascertain properly the claimed friction/gravitational force compensation. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 25, Applicant provides the term “about” for the frequency value. However, we cannot ascertain properly how much is “about” to determine the frequency because it creates an unclear range of the frequency, it could be 200 Hz, it could be less than 200 Hz or it could be over 200 Hz. Hence the claim is unclear and indefinite. Accordingly, appropriate correction and/or clarification are earnestly solicited.


                                Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of parent Patent US 10,786,317 to Zhou et al. Although the conflicting claims at issue are not identical, at least independent claims 19 and 27 have been amended and/or have been re-arranged in wording, however, Examiner believes they are directed to the same scope of invention, they are not patentably distinct from each other because the claimed method and system with the associated steps/components recited are obvious over the combination of method and system recited in the allowed claims 1-18 of parent Patent US 10,786,317 to Zhou et al.
In other words, the claims are not patentably distinct from each other because the Examiner takes note that the narrower claimed combination of claims 1-18 of Patent US 10,786,317 encompass the broader claimed combination of claims 19-35 of the instant application '587.
For example, based on the provided claim language:
At least method claim 19 is obvious over the combination of method claims 1, 6, 7 and 8 of patent ‘317. 
At least system claim 27 is obvious over the combination of system claims 10, 15, 16 and 17 of patent ‘317. 


Since Claims 20-26 and 28-35 are dependent upon a rejected base claim 19 and 27, these claims are being allowed in virtue of their dependency of allowed claims 19 and 27 after a filing of a Terminal Disclaimer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664